Exhibit 10.44

 

 

Date: September 10, 2004

 

To: Gerard P. Lux, Jr.

 

From: Bruce V. Thomas

 

Re: Prepaid Retention Bonus

 

As inducement of continued employment with Cadmus, the Company will pay you a
prepaid retention bonus subject to the following terms:

 

  • The bonus will be a lump sum payment of $125,000.

 

  • Taxes associated with the payment will be withheld by Cadmus.

 

  • It is expected that the net proceeds (i.e., the net after-tax bonus amount)
will be used to purchase Cadmus common stock within thirty days of payment
receipt to assist in your compliance with the Company’s executive stock
ownership guidelines.

 

  • If you leave Cadmus voluntarily within two years with a start date of July
1, 2004, you will be required to either (i) pay Cadmus the net proceeds, or (ii)
convey the common stock purchased pursuant to this bonus to the Company, within
thirty days of departure.

 

  • You will not be required to repay the net proceeds as a result of
involuntary termination without “cause” (as defined in your employee retention
agreement), a “change in control” event (as defined in your employee retention
agreement), or the sale of a business unit that you manage.

 

  • Once you are employed by Cadmus for two years after the receipt of the
prepaid retention bonus, you will vest 100% in the retention award.

 

If you accept the above terms of this prepaid retention bonus, please sign and
date below.

 

 

/s/  Gerard P. Lux, Jr.        

Gerard P. Lux, Jr.

President – Cadmus Specialty Packaging

Cadmus Communications Corporation